Citation Nr: 0703031	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-20 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an effective date prior to May 30, 2003, 
for the grant of service connection for hearing loss.

2. Entitlement to an effective date prior to May 30, 2003, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and December 2003 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Lincoln, Nebraska.

The Board notes that the veteran indicated he no longer 
wanted a hearing in a June 2004 letter.  His request for a 
Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2006).


FINDINGS OF FACT

1. Neither a formal nor informal claim of entitlement to 
service connection for hearing loss was received prior to May 
30, 2003.

2. VA received the veteran's claim for TDIU on September 8, 
2003; service connection was not in effect for any disability 
prior to May 30, 2003.


CONCLUSIONS OF LAW

1. The requirements for an effective date prior to May 30, 
2003, for the grant of service connection for hearing loss 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).

2. The requirements for an effective date prior to May 30, 
2003, for the assignment of a TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has not been fully notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  However, despite this error, 
the Board concludes that it may adjudicate the veteran's 
claims on appeal for the reasons set forth below.

Letters sent to the veteran in June 2003 and September 2003 
provided him with VCAA notice regarding the type of 
information and evidence needed to substantiate his service 
connection and TDIU claims, as well as VA's and his own 
responsibilities with regards to identifying and obtaining 
evidence.  However, the veteran was not provided with notice 
regarding the type of evidence necessary to establish an 
effective date for the claims on appeal.  Even so, the Board 
observes that, as the veteran has already been assigned the 
earliest possible effective date under VA regulations, namely 
the date of his claim, there is no additional evidence or 
information that could possibly substantiate a claim to an 
effective date prior to May 30, 2003.  Additionally, the 
Board notes that the veteran has not disputed the facts of 
when his first claim of service connection for hearing loss 
was filed.  As such, despite the inadequate notice provided 
to the veteran on this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board concludes that VA has fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of his claims.  
38 U.S.C.A. § 5103A.  The veteran's service medical records 
were found to be unavailable; however, seeing as the veteran 
did not file his original claim within one year of service 
separation, such records are unnecessary to decide his claim.  
See 3.400(b)(2) (2006).  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  All lay statements 
submitted by the veteran and his family are associated with 
the claims folder.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran is service-connected for hearing loss, evaluated 
as 70 percent disabling, effective May 30, 2003.  The veteran 
has also been assigned TDIU effective May 30, 2003.  He 
contends that he is entitled to an effective date prior to 
May 30, 2003 for both his service-connected hearing loss 
disability and a TDIU assignment because he was never 
informed how or where to file a claim of service connection, 
despite multiple attempts to do so at various county 
veteran's service offices.

Under 38 C.F.R. § 3.400(b)(2)(i) (2006), the effective date 
for a grant of compensation, to include direct service 
connection and individual unemployability benefits, will be 
the day following separation from active service, or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  Unless specifically provided, the 
effective date will be assigned on the basis of the facts as 
found.  38 C.F.R. § 3.400(a) (2006).

The effective date of an award of an increased rating (which, 
by definition, clearly encompasses a grant of TDIU), will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  An effective date for an increased evaluation may be 
assigned at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  38 
C.F.R. § 3.400(o)(2) (2006).

Total disability ratings for compensation may be assigned, 
when the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2006).  

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2006).

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that May 30, 
2003, is the correct date for the grant of service connection 
for hearing loss.  The Board also finds that May 30, 2003 is 
the correct date for the grant of a TDIU assignment.  

The Board is sympathetic to the veteran's argument that he is 
entitled to an earlier effective date due to the lack of help 
from county veteran's service officers over the years.  The 
veteran indicated in his June 2004 substantive appeal that he 
was told on more than one occasion that hearing loss was not 
a disability and that there was no relief for him to seek 
from VA.  Thus, he states he never filed a claim, formal or 
informal, for service connection for his hearing loss for 
many years after service separation.  Thus, the first, and 
only, claim of service connection for hearing loss was 
received by VA on May 30, 2003.  

Unfortunately, the Board must deny the veteran's claim for 
entitlement to an effective date prior to May 30, 2003, for 
the grant of service connection for hearing loss.  The 
veteran does not contend that he filed a claim or application 
for benefits prior to the claim received May 30, 2003, and 
since such claim was filed almost fifty years after service 
separation, the earliest effective date possible is the date 
of receipt of the claim.  See 38 C.F.R. § 3.400.  

Additionally, since the veteran's only service-connected 
disability is his hearing loss, which is rated as 70 percent 
disabling, entitlement to TDIU could not exist prior to May 
30, 2003.  See 38 C.F.R. §§ 3.400(o)(2), 4.16(a).  Thus, the 
veteran is also not entitled to an earlier effective date for 
a TDIU assignment.

The Board has carefully reviewed the statements of the 
veteran and his family.  There is no legal basis for the 
assignment of an effective date prior to May 30, 2003 for the 
grant of service connection for hearing loss or for the grant 
of TDIU.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to an effective date prior to May 30, 2003, for 
the grant of service connection for hearing loss is denied.

Entitlement to an effective date prior to May 30, 2003, for 
the grant of TDIU is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


